— Order, Family Court, Bronx County *636(Harold Lynch, J.), entered June 7, 1991, which adjudicated respondent a juvenile delinquent, upon a finding that he had committed an act which, if committed by an adult, would have constituted the crime of intimidating a victim or witness in the third degree, and placed him in the custody of the New York State Division for Youth, Title II, for 18 months, unanimously affirmed, without costs.
Having threatened the victim not to return to court after the victim had reported the assault to the police, respondent was appropriately charged with intimidating a victim or witness in the third degree (Penal Law § 215.15). The statute applies where an attempt is made to force a victim to refrain from communicating information related to a criminal incident to a court, and is not limited in application to protecting victims and witnesses prior to when they attain the status of witnesses in a criminal proceeding (People v Buchanon, 176 AD2d 1001, 1002). Concur — Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.